IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,436-01


EX PARTE ANTHONY RAYDELL MASON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9654 IN THE 70,436-01 DISTRICT COURT
FROM JASPER COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation and sentenced to fifteen years' imprisonment. 
	On September 10, 2008, this Court remanded this application to the trial court for findings
of fact and conclusion of law.  On, September 19, 2008, this Court received Applicant's request to
withdraw the writ, filed in the district court on August 28, 2008.  
	Applicant's request to withdraw his writ of habeas corpus is granted, and the writ is
dismissed without prejudice.  The trial court need not respond to this Court's remand order of
September 10, 2008. 

		It is so ordered on this the 8th day of October, 2008.


Do not publish